Citation Nr: 1419022	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the soft palate.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served in the Navy from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO. 

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) claims files associated with the Veteran's claim.  A review of the documents in such files reveals that certain documents, including an April 2014 Appellate Brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with the claim of service connection for squamous cell carcinoma of the soft palate. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 

In this case, the record contains lay statements from the Veteran that he has had symptoms of sinus and related problems since service in the Navy.  Also, the Veteran submitted private medical records that show he has been diagnosed with squamous cell carcinoma of the soft palate.  

The Veteran has contended that he was in Vietnam on his way to the USS ORISKANY he went through Alameda, California, and then to the Cam Rhan Bay (NAS).  He claims to have been there until helicoptered to the Ship off shore.  Service personnel records on file do seem to show that he was assigned to the ship in August 1972, and went through Alameda.  It is not clear from the documents where he went to be taken to the ship.

There is a 2009 request, apparently to the National Personnel Records Center to verify any time in Vietnam.  The records reviewed do not seem to contain a response.  The RO has noted that the denial is based in part on the fact that the appellant was not verified to have been in Vietnam.  It is unclear whether there exists information that might show he was taken to the ORISKANY from Cam Rhan Bay.

There has been no VA examination to determine the nature and likely etiology of the claimed squamous cell carcinoma of the soft palate.  Thus, the Board finds that an examination is needed.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Department of the Navy, or other appropriate source to attempt to determine if the Veteran ever set foot in Vietnam.  Specifically, it should be determined if a normal course of action would be that crew members would routinely be taken from California to Cam Rhan Bay, as opposed to maybe Japan or the Philippines as a method of boarding a ship.  It should be determined whether there was regular helicopter contact between the ship and Vietnam, for such things as mail delivery.

2.  The AOJ should have the Veteran's records sent to an oncologist or other appropriate specialist for review of the most likely etiology of his squamous cell carcinoma of the soft palate.  The examiner is requested to review all pertinent records associated with the claims file.  It is determined that a response to the below cannot be entered without an examination, such examination should be conducted.

After the review of the claims file, the examiner should provide an opinion on whether it is as least as likely as not (50 percent probability or more) that the Veteran's squamous cell carcinoma is due to chemical exposure, including asbestos and/or Agent Orange (to the extent verified), as reported by the Veteran or another event or incident of the Veteran's period of active service.  It there is other more likely etiology, that too should be set out.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO must readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



